        


EXHIBIT 10.26


AMENDMENT NO. 1
TO
DEVELOPMENT AND SERVICES AGREEMENT
THIS AMENDMENT NO. 1 TO DEVELOPMENT AND SERVICES AGREEMENT (this “Amendment No.
1”) is made and entered into as of December 3, 2018 (the “Amendment No. 1
Effective Date”), by and between NeuroMetrix, Inc., a Delaware corporation
(“NeuroMetrix”) and GSK Consumer Healthcare S.A. (formally known as Novartis
Consumer Health S.A.), a société anonyme organized under the laws of Switzerland
(“GSK”). NeuroMetrix and GSK are sometimes referred to herein individually as
“Party” and collectively as “Parties.”
RECITALS
WHEREAS, NeuroMetrix and GSK are Parties to that certain Development and
Services Agreement, effective as of January 12, 2018 (the “Original Agreement”
and together with this Amendment No. 1, the “Agreement”) pursuant to which,
among other things, GSK agreed to pay to NeuroMetrix certain milestone payments
within [***] of the achievement of such milestone events;
WHEREAS, the Parties desire to amend the Original Agreement, including with
respect to certain milestone events and corresponding milestone payments, and
certain other provisions as more fully set forth herein; and
WHEREAS, pursuant to Section 12.11 of the Original Agreement, the Original
Agreement may be amended from time to time by an instrument in writing signed on
behalf of each of the Parties.
NOW, THEREFORE, in consideration of the foregoing, and the mutual promises
contained herein, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the Parties hereto hereby agree as follows:
1.    The following new definitions are hereby added to Article 1 of the
Original Agreement, in appropriate alphabetical and numerical order, and the
Section numbers of Article 1 of the Original Agreement are hereby updated to
reflect the addition of such defined terms:
“CE Marking” means the certification and marking required by the EU Medical
Devices Directive for marketing and sales of medical devices in the European
Union.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





“Design History File” means a compilation of records which describes the design
history of a finished device.
“Technical File” means the documentation which is used to show compliance of a
medical device with the requirements of a specific Regulatory Authority.
2.    Section 3.9.2 of the Original Agreement is hereby amended and restated as
follows:
“GSK may pay to NeuroMetrix a milestone payment (including as a pre-payment
before such payment is due or pursuant to the cure provisions set forth in
Section 11.2.6) (a) under Sections 6.1.1(viii) or 6.1.1(ix) with respect to
[***] or (b) under Section 6.1.1(x) with respect to [***] in which case GSK’s
diligence obligations pursuant to Section 3.9.1 shall be deemed permanently
fulfilled with respect to [***] as applicable.”
3.    Section 6.1.1 of the Original Agreement is hereby amended and restated as
follows:
“Development and Regulatory Milestones. In partial consideration of the rights
granted by NeuroMetrix to GSK hereunder and subject to the terms and conditions
of this Agreement, including the last sentence of this Section 6.1.1 and any
right of GSK to offset amounts due from NeuroMetrix to GSK pursuant to Article
10, GSK shall pay to NeuroMetrix a milestone payment within [***] days after the
achievement of each of the following milestones, calculated as follows:
(i)    receipt by GSK (a) of a [***], and (b) written confirmation by [***] that
it has validated its ability to [***];
(ii)    delivery to GSK of [***] fully verified Prototypes meeting the [***] and
incorporating [***];
(iii)    execution of this Amendment No. 1 by each of the Parties hereto, two
million Dollars ($2,000,000) (for purposes of this Section 6.1.1(iii) only, GSK
shall pay to NeuroMetrix the milestone payment within [***] after the Amendment
No. 1 Effective Date);
(iv)    provided that NeuroMetrix uses good faith efforts (as determined by GSK
in its sole discretion) to assist GSK in finalizing the [***], the earlier to
occur of (a) the submission by GSK of the [***], or (b) [***];
(v)    receipt of the [***];
(vi)    the earlier to occur of (a) completion (as determined by GSK in its sole
discretion) of the [***] (as agreed to in the Development Plan for Calendar Year
[***] Development activities (as the same may be amended from time to time in
accordance with the provisions of this Agreement)), or (b) submission by GSK of
[***];


2
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





(vii)    Completion and validation of the manufacturing transfer (as determined
by GSK in its sole discretion), [***];
(viii)    First Commercial Sale by GSK, its Affiliate or licensee, of a Device
meeting the [***];
(ix)    First Commercial Sale by GSK, its Affiliate or licensee, of a Device
meeting the [***]; and
(x)    First Commercial Sale by GSK, its Affiliate or licensee, of a Device
meeting the [***].
Each milestone payment in this Section 6.1.1 shall be payable only upon the
first achievement of such milestone and no amounts shall be due for subsequent
or repeated achievements of such milestone, whether for the same or a different
Device. For the avoidance of doubt, no milestone payment shall be paid by GSK
for the First Commercial Sale by GSK, its Affiliates or its licensee of a Device
meeting the [***]. The maximum aggregate amount payable by GSK pursuant to this
Section 6.1.1 is [***].”
4.    The Parties acknowledge and agree that as of the Amendment No. 1 Effective
Date, the milestones set forth in Sections 6.1.1(i) and 6.1.1(ii) of the
Agreement have been achieved, and GSK has paid the corresponding milestone
amounts to NeuroMetrix in full satisfaction of GSK’s obligations set forth in
such Sections 6.1.1(i) and 6.1.1(ii).
5.    Section 11.4.1(iii) of the Original Agreement is hereby amended and
restated as follows:
(iii)    In the event of a termination of this Agreement by GSK pursuant to
Section 11.2.2, (a) the rights and licenses granted by GSK to NeuroMetrix under
Section 2.1.1 through Section 2.1.3 shall become irrevocable, (b) the rights and
licenses granted by NeuroMetrix to GSK under Section 2.2 shall become
irrevocable, (c) Section 3.9.1 (including GSK’s obligations thereunder) shall
survive (provided that clause (a) of the proviso of Section 3.9.1 shall be of no
effect), (d) GSK’s obligation to make the milestone payments set forth in
Sections 6.1.1(i), 6.1.1(ii), 6.1.1(iii), 6.1.1(iv), 6.1.1(v), 6.1.1(vi) and
6.1.1(vii) shall immediately terminate; and (e) GSK’s obligation to make the
milestone payments set forth in Sections 6.1.1(viii), 6.1.1 (ix) and 6.1.1(x)
shall survive such termination; provided that (1) the applicable milestone
amounts payable by GSK under Sections 6.1.1(viii), 6.1.1(ix) or 6.1.1(x), as
applicable, shall be discounted by [***]), and (2) after reducing the amount
payable pursuant to the foregoing clause (1), GSK may deduct from its milestone
payment the [***].”
6.    Section 11.4.2 of the Original Agreement is hereby amended and restated as
follows:


3
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





“Termination for Failure to Agree Upon a Development Plan. In the event of a
termination of this Agreement by either Party pursuant to Section 11.2.5, (a)
the rights and licenses granted by GSK to NeuroMetrix under Section 2.1.1
through Section 2.1.3 shall become irrevocable, (b) the rights and licenses
granted by NeuroMetrix to GSK under Section 2.2 shall become irrevocable, (c)
Section 3.9.1 (including GSK’s obligations thereunder) shall survive (provided
that clause (a) of the proviso of Section 3.9.1 shall be of no effect), (d)
GSK’s obligation to make the milestone payments set forth in Sections 6.1.1(i),
6.1.1(ii), 6.1.1(iii), 6.1.1(iv), 6.1.1(v), 6.1.1(vi) and 6.1.1(vii) shall
immediately terminate; and (e) GSK’s obligation to make the milestone payments
set forth in Sections 6.1.1(viii), 6.1.1(ix) and 6.1.1(x) shall survive such
termination.”
7.    Section 11.4.3 of the Original Agreement is hereby amended and restated as
follows:
“Termination by NeuroMetrix for Material Breach. In the event of a termination
of this Agreement by NeuroMetrix pursuant to Section 11.2.1, (a) the rights and
licenses granted by GSK to NeuroMetrix under Section 2.1.1 through Section 2.1.3
shall become irrevocable, (b) the rights and licenses granted by NeuroMetrix to
GSK under Section 2.2 shall become irrevocable, (c) Section 3.9.1 (including
GSK’s obligations thereunder) shall survive (provided that clause (a) of the
proviso of Section 3.9.1 shall be of no effect), (d) GSK’s obligation to make
the milestone payments set forth in Sections 6.1.1(i), 6.1.1(ii), 6.1.1(iii),
6.1.1(iv), 6.1.1(v), 6.1.1(vi) and 6.1.1(vii) shall immediately terminate; (e)
GSK’s obligation to make the milestone payments set forth in Sections
6.1.1(viii), 6.1.1(ix) and 6.1.1(x) shall survive such termination; and (f) the
Restricted Period with respect to NeuroMetrix’s obligations under Section 3.10.1
shall be deemed to be terminated and the restrictions on NeuroMetrix under
Section 3.10.1 shall be of no further effect.”
8.    Section 11.4.5 of the Original Agreement is hereby amended and restated as
follows:
“Expiration of the Term. Upon the later of (i) expiration of the Initial Term as
provided in Section 11.1 or (ii) the conclusion (without early termination) of
each Renewal Term, as applicable, (a) the rights and licenses granted by GSK to
NeuroMetrix under Section 2.1.1 through Section 2.1.3 shall become irrevocable,
(b) the rights and licenses granted by NeuroMetrix to GSK under Section 2.2
shall become irrevocable, (c) Section 3.9.1 (including GSK’s obligations
thereunder) shall survive (provided that clause (a) of the proviso of Section
3.9.1 shall be of no effect), (d) GSK’s obligation to make the milestone
payments set forth in Sections 6.1.1(i), 6.1.1(ii), 6.1.1(iii), 6.1.1(iv),
6.1.1(v), 6.1.1(vi) and 6.1.1(vii) shall immediately terminate; and (e) GSK’s
obligation to make the milestone payments set forth in Sections 6.1.1(viii),
6.1.1(ix) and 6.1.1(x) shall survive such termination.”
9.    Miscellaneous.
a.    No Other Modifications; Defined Terms. This Amendment No. 1 is intended to
be a written instrument meeting the requirements of Section 12.11 of the
Original


4
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





Agreement. Except as otherwise provided in this Amendment No. 1, the Original
Agreement shall remain in full force and effect, and is ratified and confirmed
in all respects. This Amendment No. 1 shall not, by implication or otherwise,
limit, impair, constitute a waiver of or otherwise affect any rights or remedies
of either Party under the Original Agreement, or alter, modify, amend or in any
way affect any of the other terms, obligations or covenants contained therein.
Capitalized terms used but not otherwise defined in this Amendment No. 1 shall
have the meanings set forth in the Original Agreement.
b.    No Amendment. This Amendment No. 1 may not be amended or terminated except
by an instrument in writing signed on behalf of each of the Parties in
accordance with Section 12.11 of the Original Agreement.
c.    Counterparts. This Amendment No. 1 may be executed in one or more of
counterparts (including by facsimile or electronic transmission in .pdf, .tiff
or any similar format), each of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Party.
d.    Entire Agreement. Other than the Transaction Agreements (as defined in the
Asset Purchase Agreement), the Confidentiality Agreements, and other related
agreements, this Amendment No. 1 and the Original Agreement contain the entire
agreement between the Parties with respect to the subject matter hereof.
e.    Governing Law. This Amendment No. 1 shall be governed by, and construed in
accordance with, the applicable laws of the State of New York, regardless of the
applicable laws that might otherwise govern under applicable principles of
conflicts of applicable laws thereof.
[Signatures on following page]






5
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused their respective duly
authorized representatives to execute this Amendment No. 1 as of the Amendment
No. 1 Effective Date.
GSK CONSUMER HEALTHCARE S.A.     NEUROMETRIX, INC.
By:    By:
            
Name:    Name:
Title:    Title:
By:
    
Name:
Title:
 


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
[Signature page to Amendment No. 1 to Development and Services Agreement]